DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claims status
In the amendment filed on September 30, 2021, claims 19, 21, 22 and 24 have been cancelled, and claims 1, 12, and 23 have been amended.  Therefore, claims 1-18, 20 and 23 are currently pending for examination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1-18, 20 and 23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) 
Claims 1, 12 and 23 recites the steps of “determine …; determine …; send …; otherwise keep the lock in the valid-unlocked state”. Therefore the claim requires the last step is the “otherwise” for the first three steps. Examiner cannot find the support in the specification for that subject matter. Because the claim steps of determinations are required to perform either for keeping the lock in the valid-unlocked state or sending a locking instruction, the first two steps cannot be the “otherwise” for the last step. As shown in Fig. 5, steps 510 and 520 are required to determine to go to either step 530 or 540. Please provide the support if Examiner is mistaken.
The dependent claims 2-11, 13-18 and 20 are also rejected since they depend from the rejected claim 1, 12 or 23.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18, 20 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Moreover, the first two steps are still required to perform while the lock is in the valid-unlocked state for preventing the vehicle theft by locking. Without such monitoring steps in the unlocked state, there won’t be any vehicle security for an unlocked vehicle.
Examiner suggests that the first two steps be recited positively and only the third and fourth steps be recited as mutually exclusive steps based on the results of the first two steps.
The dependent claims 2-11, 13-18 and 20 are also rejected since they depend from the rejected claim 1, 12 or 23.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 12-18 and 20 are rejected under 35 U.S.C. 102 (a)(2) as being clearly anticipated by Taljaard (US 2019/0202403 A1).
Regarding Claim 12, Taljaard discloses a method for controlling a lock of a vehicle, comprising: 
determining if there is a valid unlocking instruction when the vehicle is in a valid-unlocked state; 
determining if the vehicle is moved; 
sending a locking instruction to the lock upon the determination that: there is not a valid unlocking instruction, and the vehicle is moved; otherwise 
keeping the lock in the valid-unlocked state (Fig. 6A, unlocked state, and para 81, the lock is kept in the unlocked state. It is valid unlocked state because it is unlocked by unlocked signal at step 65. Due to the recitation of the term “otherwise”, the reference teaching the last step would meet the claimed limitation).

Regarding Claim 13, Taljaard discloses the method of claim 12, wherein the determining if there is a valid unlocking instruction including includes: determining whether receiving the valid unlocking instruction is received from a user terminal of a user (Due to the recitation of the term “otherwise” in claim 12, the reference teaching the last step would meet the claimed limitation. Therefore, the first step “determining if there is a valid unlocking instruction” and the further detail for that step are not required).

Regarding Claim 14, Taljaard discloses the method of claim 13, wherein the valid unlocking instruction includes valid authentication information of the user terminal and valid authentication information of the vehicle, wherein: the valid authentication information of the Due to the recitation of the term “otherwise” in claim 12, the reference teaching the last step would meet the claimed limitation. Therefore, the first step “determining if there is a valid unlocking instruction” and the further detail for that step are not required).

Regarding Claim 15, Taljaard discloses the method of claim 12, wherein the determining if there is a valid unlocking instruction includes: determining whether receiving the valid unlocking instruction is received from a server, wherein the valid unlocking instruction is generated by the server after receiving valid authentication information from a user terminal of a user (Due to the recitation of the term “otherwise” in claim 12, the reference teaching the last step would meet the claimed limitation. Therefore, the first step “determining if there is a valid unlocking instruction” and the further detail for that step are not required).

Regarding Claim 16, Taljaard discloses the method of claim 12, wherein the determining whether the vehicle is moved includes: obtaining position signals from a position sensor mounted on the vehicle in real time real time; and determining whether the vehicle is stationary based on the position signals (Due to the recitation of the term “otherwise” in claim 12, the reference teaching the last step would meet the claimed limitation. Therefore, the second step “determining if the vehicle is moved” and the further detail for that step are not required).

Regarding Claim 17, Taljaard discloses the method of claim 16, wherein the determining whether the vehicle is stationary includes: determining whether the vehicle has been stopped for a time period threshold based on the position signals; and in response to a determination that the vehicle has been stopped for the time period threshold, determining that the vehicle is stationary (Due to the recitation of the term “otherwise” in claim 12, the reference teaching the last step would meet the claimed limitation. Therefore, the second step “determining if the vehicle is moved” and the further detail for that step are not required).

Regarding Claim 18, Taljaard discloses the method of claim 17, further comprising: determining whether a movement speed of the vehicle is greater than a speed threshold based on the position signals (Taljaard: para 81, the ECU 22 checks 62 whether the vehicle is stationary or at least moving at a rate which is below the predetermined threshold value); and in response to a determination that the movement speed is greater than the speed threshold, determining that the vehicle is moved (Taljaard: Fig. 6A, step 62, No branch to primed to Lock and para 81).

Regarding Claim 20, Taljaard discloses the method of claim 12, wherein the determining whether the vehicle is moved includes: obtaining rotation signals from a rotation sensor mounted on a wheel of the vehicle in real time real time; and determining whether the vehicle is moved based on the rotation signals (Due to the recitation of the term “otherwise” in claim 12, the reference teaching the last step would meet the claimed limitation. Therefore, the second step “determining if the vehicle is moved” and the further detail for that step are not required).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-11 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Taljaard (US 20190202403 A1) in view of Asmar et al. (Asmar: US 2016/0225203).
Regarding Claim 1, Taljaard teaches a system for controlling a lock of a vehicle, comprising: 
controlling the lock of the vehicle (Fig. 2, ECU 22,  Actuator 23 and Locking member 17 and para 23); and 
at least one processor (ECU 22) the at least one processor is directed to: 
determine if there is a valid unlocking instruction when the vehicle is in a valid-unlocked state; 
determine if the vehicle is moved; 
otherwise 
keep the lock in the valid-unlocked state (Fig. 6A, unlocked state, and para 81, the lock is kept in the unlocked state. It is valid unlocked state because it is unlocked by unlocked signal at step 65. Due to the recitation of the term “or”, the reference teaching any one of the listed claim steps would meet the claimed limitation).
Taljaard does not explicitly disclose at least one storage medium including a set of instructions executed by the processer in communication.
However, Asmar teaches a vehicle (12) having a processor (52) in communication with at least one storage medium including a set of instructions and the processer executes the instruction to perform the program functions (Fig. 2 and para 19, Processor 52 executes various types of digitally-stored instructions, such as software or firmware programs stored in memory 54).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Asmar as a known implementation in the base device of a vehicle with predictable result of performing the desired programmed functional steps.

Regarding Claim 2, the combination of Taljaard and Asmar teaches the system of claim 1, wherein to determine if there is a valid unlocking instruction, the at least one processor is directed to: determine whether the at least one processor receives the valid unlocking instruction from a user terminal of a user (Due to the recitation of the term “otherwise” in claim 1, the reference teaching the last step would meet the claimed limitation. Therefore, the first step “determine if there is a valid unlocking instruction” and the further detail for that step are not required).

Regarding Claim 3, the combination of Taljaard and Asmar teaches the system of claim 2, wherein the valid unlocking instruction includes valid authentication information of the user terminal and valid authentication information of the vehicle, wherein: the valid authentication information of the user terminal includes an identification of the user, and the valid authentication information of the vehicle includes an identification of the vehicle (Due to the recitation of the term “otherwise” in claim 1, the reference teaching the last step would meet the claimed limitation. Therefore, the first step “determine if there is a valid unlocking instruction” and the further detail for that step are not required).

Regarding Claim 4, the combination of Taljaard and Asmar teaches the system of claim 1, wherein to determine if there is a valid unlocking instruction, the at least one processor is directed to: determine whether the at least one processor receives the valid unlocking instruction from a server, wherein the valid unlocking instruction is generated by the server after receiving valid authentication information from a user terminal of a user (Due to the recitation of the term “otherwise” in claim 1, the reference teaching the last step would meet the claimed limitation. Therefore, the first step “determine if there is a valid unlocking instruction” and the further detail for that step are not required).

Regarding Claim 5, the combination of Taljaard and Asmar teaches the system of claims 1, wherein to determine whether the vehicle is moved, the at least one processor is directed to: obtain position signals from a position sensor mounted on the vehicle in real time; and determine whether the vehicle is stationary based on the position signals (Due to the recitation of the term “otherwise” in claim 1, the reference teaching the last step would meet the claimed limitation. Therefore, the second step “determine whether the vehicle is moved” and the further detail for that step are not required).

Regarding Claim 6, the combination of Taljaard and Asmar teaches the system of claim 5, wherein to determine whether the vehicle is stationary, the at least one processor is directed to: determine whether the vehicle has been stopped for a time period threshold based on the position signals; and in response to a determination that the vehicle has been stopped for the time period threshold, determine that the vehicle is stationary (Due to the recitation of the term “otherwise” in claim 1, the reference teaching the last step would meet the claimed limitation. Therefore, the second step “determine whether the vehicle is moved” and the further detail for that step are not required).

Regarding Claim 7, the combination of Taljaard and Asmar teaches the system of claim 6, wherein the at least one processor is further directed to: determine whether a movement speed of the vehicle is greater than a speed threshold based on the position signals (Taljaard: para 81, the ECU 22 checks 62 whether the vehicle is stationary or at least moving at a rate which is below the predetermined threshold value); and in response to a determination that Fig. 6A, step 62, No branch to prime to Lock and para 81).

Regarding Claim 8, the combination of Taljaard and Asmar teaches the system of claim 5, wherein the position sensor includes at least one of a global positioning system (GPS), a displacement sensor, or a speed sensor (Taljaard: para 27, a GPS which is configured to determine a current geolocation of the anti-theft device).

Regarding Claim 9, the combination of Taljaard and Asmar teaches the system of claim 1, wherein to determine whether the vehicle is moved, the at least one processor is directed to: obtain rotation signals from a rotation sensor mounted on a wheel of the vehicle in real time; and determine whether the vehicle is moved based on the rotation signals (Due to the recitation of the term “otherwise” in claim 1, the reference teaching the last step would meet the claimed limitation. Therefore, the second step “determine whether the vehicle is moved” and the further detail for that step are not required).

Regarding Claim 10, the combination of Taljaard and Asmar teaches the system of claim 9, wherein to determine whether the vehicle is moved, the at least one processor is directed to: determine whether a rotation angle of the wheel is greater than an angle threshold based on the rotation signals; and in response to a determination that the rotation angle is greater than the angle threshold, determine that the vehicle is moved (Due to the recitation of the term “otherwise” in claim 1, the reference teaching the last step would meet the claimed limitation. Therefore, the second step “determine whether the vehicle is moved” and the further detail for that step are not required).

Regarding Claim 11, the combination of Taljaard and Asmar teaches the system of claim 9, wherein the rotation sensor includes at least one of a gravity sensor, a gradienter, or a tachometer (Due to the recitation of the term “otherwise” in claim 1, the reference teaching the last step would meet the claimed limitation. Therefore, the second step “determine whether the vehicle is moved” and the further detail for that step are not required).

Claim 23 is rejected for the same reasons for claim 1 above.
  
Response to Arguments
Applicant's arguments filed on September 30, 2021 have been fully considered but they are not persuasive. 
On pages 9-11 of the Applicant’s Response, applicants argued that Talijaard does not teach the claimed limitations.
In response, Examiner respectfully disagree because all the claim four steps are recited in alternative form because of the term “otherwise”.  Moreover, the claims raised 112 issues because Claims 1, 12 and 23 recites the steps of “determine …; determine …; send …; otherwise keep the lock in the valid-unlocked state”. Therefore, the claim requires the last step is the “otherwise” for the first three steps. It does not make sense because the claim steps of determinations are required to perform either for keeping the lock in the valid-unlocked state or only the third and fourth steps be recited as mutually exclusive steps based on the results of the first two steps.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nay Tun whose telephone number is (571)270-7939.  The examiner can normally be reached on Mon-Thurs from 9:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor, Srilakshmi Kumar can be reached on (571) 272-7769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information 

/Nay Tun/Primary Examiner, Art Unit 2687